Citation Nr: 0630726	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-06 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic obstructive pulmonary disease (COPD), to include 
emphysema and bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to August 
1977, September 1980 to April 1982, and July 1985 to October 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted service connection for COPD and 
assigned a 10 percent rating, effective in April 1982.  The 
veteran disagreed with the assigned rating.  This matter was 
previously before the Board in August 2003 at which time it 
was remanded to the RO for additional evidentiary and due 
process development.  In August 2004, the RO increased the 
veteran's rating to 30 percent, also effective in April 1982.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the veteran's substantive appeal dated in May 2002, the 
veteran requested a hearing at the RO before a Veterans Law 
Judge.  The record shows that the veteran was scheduled to 
attend Board hearings on two separate occasions, in April 
2003 and July 2006, but the veteran failed to attend these 
hearings due to inclement weather.  The record further shows 
that in September 2006 the Board granted the veteran's motion 
to have his Board hearing rescheduled.   

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under the circumstances, this case must be returned 
to the RO so that the veteran is afforded an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing.  The 
RO should notify the veteran of the date, 
time and place of the hearing.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



